                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

GERRY LYNN DAVIS, JR.                                                                 PLAINTIFF

v.                                    Civil No. 4:19-cv-04014

DEPUTY GARY DORMAN, Hempstead County
Sheriff; JUSTIN HUGHES, Jail Administrator,
Nevada County Detention Facility; OFFICER
DREW RATHER, Jailer Nevada County
Detention Facility; TOMI HASH; REYN BROWN;
 And CODY FERGERSON                                                              DEFENDANTS

                                            ORDER

       Before the Court is Defendants’ Tomi Hash, Justin Hughes, and Drew Rather’s Motion to

Withdraw Counsel. (ECF No. 54). Defendants Hash, Hughes and Rather request that Caroline

“Carly” V. Hayes, listed a lead counsel in this case, be permitted to withdraw. Co-counsel, C. Burt

Newell, will continue to represent Defendants Hash, Hughes, and Rather in this matter.

       Defendants’ Motion to Withdraw Counsel (ECF No. 54) is GRANTED. The Clerk is

DIRECTED to terminate Caroline Virginia Hays as counsel for Defendants Hash, Hughes

and Rather and replace her with Co-counsel C. Burt Newell.

       IT IS SO ORDERED THIS 24th day of September 2018.

                                             /s/Barry A. Bryant
                                             HON. BARRY A. BRYANT
                                             UNITED STATES MAGISTRATE JUDGE
